                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                        )
                                                 )
                                Plaintiff,       )
                                                 )
                vs.                              )      CRIMINAL NO. 17-CR-30038-SMY
                                                 )
DAKOTA L. CHILDS,                                )
                                                 )
                                Defendant.       )

                ORDER OF FINDING OF NO THIRD-PARTY INTERESTS
                        (FINAL ORDER OF FORFEITURE)

        On January 5, 2018, defendant Dakota L. Childs waived his interest in the following

property which had been seized from the defendant (Doc. 45):

        A HS Products model XDM .40 caliber pistol, serial number MG303253, and any and
        all ammunition contained therein.

The government provided an opportunity for persons to claim a legal interest in the property

pursuant to 21 U.S.C. § 853(n)(1).

        The Court notes that notice was published by the government on an official government

website, www.forfeiture.gov, for 30 consecutive days beginning June 30, 2019 and ending July

29, 2019 , and that no third party filed a petition within 30 days after the last date of the publication

to allege an interest in the property.       Consequently, the Court finds, pursuant to 21 U.S.C. §

853(n)(7), that no third-party petitions were filed and that the United States of America has clear

title to the above-described property that is the subject of the Waiver (Doc. 45) filed on January 5,

2018, namely.

        Accordingly, the United States Marshal or the property custodian for the Bureau of

Alcohol, Tobacco, Firearms, and Explosives is DIRECTED to dispose of the property according

                                               Page 1 of 2
to law.


IT IS SO ORDERED.

DATED: September 9, 2019


                                   STACI M. YANDLE
                                   United States District Judge




                           Page 2 of 2
